COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


DAVID PAUL HEALY,                                 §
                                                                 No. 08-17-00027-CV
                          Appellants,             §
                                                                    Appeal from the
v.                                                §
                                                                  352nd District Court
SIMONE BARRON,                                    §
                                                                of Tarrant County, Texas
                           Appellee.              §
                                                                 (TC# 352-286480-16)
                                                  §

                                          O R D E R

       The Court GRANTS the Appellant’s motion to reinstate appeal suspended by bankruptcy.

It is therefore ORDERED that the above styled and numbered cause is hereby REINSTATED.

       Further, the Appellee’s brief is due October 23, 2021.

       IT IS SO ORDERED this 23rd day of September, 2021.


                                                           PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.